     USDC SDNY
     DOCUMENT
     ELECTRONICALLY FILED
     DOC #:
     DATE FILED: 12/20/2019


MEMORANDUM ENDORSED
Application granted. The initial pretrial conference scheduled for January 3, 2020 is adjourned until February 7, 2020 at
4:30 p.m. The joint letter and proposed case management plan described in the Court’s August 16, 2019 order, Dkt No. 4,
are due no later than January 31, 2020.



 SO ORDERED.
                                                                   _____________________________________
 Dated: December 20, 2019                                                 GREGORY H. WOODS
 New York, New York                                                      United States District Judge
